Title: From Thomas Jefferson to Richard Hanson, 2 April 1795
From: Jefferson, Thomas
To: Hanson, Richard



Dear Sir
Monticello Apr. 2. 95.

Your favor of Mar. 14. is now before me: and I am glad you can make it convenient to receive Dr. Taylor’s money in Philadelphia if he can raise it there on the mortgaged lands. I have no fear of risking the patents there, as our security rests on the mortgage deed, and I think it possible in the present land-gambling state of things, he may raise the money on them. As to the expences of the negociation, I do not know what may be either their nature or amount; but I do not see that they ought to fall either on Mr. Warre or myself. We are both entitled to receive our money here, and if we consent to recieve it elsewhere for the accomodation of the mortgagers, they should pay any reasonable and necessary expence attending it. I have written to Doctr. Taylor to settle this point with you, which being done, it will be necessary for you to furnish me with the name of your reciever, perhaps with a letter to him. Then it will remain how I shall find a conveyance for these patents to Philadelphia, for by post they would cost at least 30. dollars, which I would not take on myself.—I am sincerely desirous and anxious that Mr. Warre should recieve the money due on the bonds delivered you, with as little delay as possible, and would chearfully do any thing in my power to expedite it. I will use my best endeavors with Mr. Ronald’s executors to get as speedy an issue to their debt as any thing I can do will procure. I would thank you from time to time to inform me of the sums and dates of your receipts on my account. I am with great esteem Dear Sir your most obedt. servt

Th: Jefferson

